Citation Nr: 1818338	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  15-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a right knee disorder. 

4. Entitlement to a rating in excess of 20 percent for the service-connected residuals of a fractured left humerus (left elbow disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1986. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

In July 2016, the Veteran submitted a statement with a list of medical conditions he felt were related to his military service.  Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims. 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  As a result of the rulemaking, a complete claim on an application form is required for all types of claims. 38 C.F.R. § 3.155(d).  This statement cannot, then, be accepted as a claim.  This July 2016 correspondence also cannot be accepted as a notice of disagreement with a July 2015 decision that denied service connection for many of the listed conditions.  At the time of that decision, the Veteran was told that if he disagreed with the denial, he had to submit a timely VA Form 21-0958, Notice of Disagreement (NOD).  As part of the March 2015 changes to the claims process, this form is the only means for initiating an appeal.  38 C.F.R. § 20.201 (2015).  The Veteran did not submit the proper NOD form, so his general statement is also insufficient to initiate an appeal of the 2015 rating decision.  If he wishes to reopen these claims, he can submit the standardized claims form (which, the Board notes, he has done for other claims, so he is clearly aware of the proper procedure). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for the left elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's obstructive sleep apnea manifested many years after separation from service and is otherwise unrelated to service. 

2. The Veteran's hypertension did not manifest in service or to a compensable degree within one year after service, nor was there a continuity of symptomatology from service to diagnosis.  The Veteran's hypertension is otherwise unrelated to service.

3. The Veteran's right knee disorder did not manifest in service or to a compensable degree within one year after service, nor was there a continuity of symptomatology from service to diagnosis.  The Veteran's right knee disorder is otherwise not related to service, to include the in-service treatment for knee pain.  


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met.  
38 U.S.C. §§ 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for hypertension have not been met.  
38 U.S.C. §§ 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a right knee disorder have not been met.  
38 U.S.C. §§ 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, the Veteran's representative waived initial AOJ consideration of the evidence received after the December 2014 Statement of the Case; thus, all due process considerations have been satisfied.

The pertinent regulations were provided to the Veteran in the Statement and Supplemental Statement of the Case and will not be repeated here.


Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea is related to service.  VA medical records show that he was diagnosed with obstructive sleep apnea in February 2003.  The Board finds, however, that service connection is not warranted for his sleep apnea.  

The Veteran's service records, which appear to be complete, document treatment for a left elbow injury, bilateral knee injuries, and the common cold, but do not show treatment for or complaints of sleep-related issues.  The Veteran underwent two medical examinations in May 1986 and June 1986 to determine whether he was fit for duty following an injury to his left elbow.  Neither examination documented symptoms or a diagnosis of sleep apnea.  In short, the Veteran's service treatment records are negative for evidence of sleep apnea in service.  

Following separation from service, the Veteran filed a claim for service connection for his left elbow disorder and underwent a VA examination in November 1986.  The examination did not reveal any complaints for or a diagnosis of sleep apnea.  Instead, subsequent VA medical records document that the Veteran was diagnosed with sleep apnea following a sleep study in February 2003.  

The Board thus finds that the evidence weighs against service connection for sleep apnea.  The evidence shows that the Veteran did not have sleep apnea in service or shortly after service; instead, he was diagnosed with sleep apnea approximately 17 years after separation.  

The Board considered the Veteran's statement that his sleep apnea is related to service but finds that, as a lay person, he lacks the necessary training, knowledge, and expertise to render such an opinion, particularly in light of the extensive period of time between separation from service and diagnosis.  The Board also considered the private medical opinion, submitted in February 2015, which states that: "This is a 64 years old Veteran who presents cardiovascular, metabolics, severe musculoskeletal and psychiatric disorders which are more probable than not secondary to his military service performance."  The Board finds that this medical opinion is inadequate because it contains only a conclusion and does not provide a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).  Accordingly, the Board did not accord these statements any probative value.  

The Board thus finds that the weight of the competent and credible evidence shows the Veteran's sleep apnea did not begin in service and is otherwise unrelated to service.  

Finally, the Board finds that that the threshold for providing a medical examination was not met in this case.  VA is only obligated to provide an examination in a claim for service connection when the record indicates that the disability or signs and symptoms of disability may be associated with active service and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, it is evident that the Veteran's sleep apnea did not begin in service or shortly after service; instead, the probative evidence shows that it began approximately 17 years after separation from service and does not otherwise link it to evidence.  Moreover, there is sufficient evidence upon which to decide the claim and a VA opinion would not provide any additional evidence to assist the Board in making these determinations.  Therefore, even under the low threshold of McLendon, a remand for a VA examination is not warranted.  

Service Connection for Hypertension

The Veteran contends that his hypertension is related to service.  The Board finds, however, that the Veteran is not entitled to service connection for his current hypertension disorder on a presumptive or direct basis.  

The Board first analyzed whether the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.303(b).  Service treatment records do not show symptoms of or treatment for hypertension in service.  It was noted in the May 1986 medical examination that the Veteran was in "excellent health with no current medical problems" and was "on no medications."  His review of systems was also unremarkable and the only diagnoses rendered were related to his left elbow injury.  He underwent final medical examination in June 1986, at which time his blood pressure was 108/70.  

Shortly after separation, the Veteran filed a claim for service connection for his left elbow disorder and underwent a VA examination for his claim in November 1986.  Blood pressure testing was conducted while the Veteran was sitting, recumbent, and standing, and his levels were 130/90, 130/80, and 130/90 respectively.  Notably, he was not diagnosed with hypertension at that time and these results do not satisfy the requirements for hypertension as detailed in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Subsequent medical records do not show blood pressure testing until February and March 2003, the results for which were 142/88 and 134/88 respectively.  While the February 2003 record notes a history of hypertension, there is actually no prior treatment documented in his VA medical records and the Veteran did not report receiving private medical treatment on his Fully Developed Claim form.  Importantly, despite this note, the Veteran was not diagnosed with or treated for hypertension in February or March 2003 and these readings do not satisfy the requirements for hypertension as detailed in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Indeed, he was not diagnosed with hypertension until September 2010.  

In light of this evidence, the Board finds that the Veteran is not entitled to presumptive service connection based on a chronic disease because the evidence does not show that his hypertension manifested in service or to a compensable degree within one year after separation from service.  Furthermore, the evidence does not demonstrate a continuity of symptomatology.  

The Board additionally considered whether service connection is warranted on a direct basis but finds that it is not.  In making this determination, the Board relied on the normal separation examination, normal November 1986 VA examination, and the extensive period of time between service and diagnosis, despite multiple blood pressure tests during that period.   

The Board considered the Veteran's statement that his hypertension is related to service but finds that, as a lay person, he lacks the necessary training, knowledge, and expertise to render such an opinion, particularly in light of the extensive period of time between separation from service and diagnosis.  The Board also considered the February 2015 private medical opinion but, as discussed above, finds that this medical opinion is inadequate because it contains only a conclusion and does not provide a supporting rationale, or, for that matter, any meaningful discussion of any relevant facts from the Veteran's medical history.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that a medical opinion that contains only data and conclusions is accorded no weight).  Accordingly, the Board did not accord these statements any probative value.  

The Board thus finds that the weight of the competent and credible evidence shows the Veteran's hypertension is unrelated to service and the claim is denied.  

Finally, the Board finds that that the threshold for providing a medical examination was not met in this case.  VA is only obligated to provide an examination in a claim for service connection when the record indicates that the disability or signs and symptoms of disability may be associated with active service and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of hypertension in service or shortly after service.  Indeed, despite numerous blood pressure tests, the Veteran was not diagnosed with hypertension until September 2010 and the evidence does not otherwise link this diagnosis to service.  Therefore, even under the low threshold of McLendon, a remand for a VA examination is not warranted.  

Service Connection for a Right Knee Disorder

The Veteran contends that his right knee disorder is related to service, including an in-service right knee injury.  VA medical records show current diagnosis of right knee arthritis status post knee replacement.  The Board finds, however, that the Veteran is not entitled to service connection on a presumptive or direct basis.  

The Board first analyzed whether the Veteran was entitled to presumptive service connection for his right knee arthritis under 38 C.F.R. § 3.303(b).  Service records show that the Veteran presented with right knee pain after a fall in November 1985.  A physical examination was normal and he was diagnosed with a soft tissue contusion.  One week later, he presented with right and left knee pain that was treated by a self-care protocol and subsequent records do not show follow-up treatment.  The Veteran underwent a medical examination in May 1986 to determine whether he was fit for duty following a left elbow injury.  It was noted in the May 1986 medical examination that the Veteran was in "excellent health with no current medical problems" and was "on no medications."  His review of systems was also unremarkable and the only diagnoses rendered were related to his left elbow injury.  He underwent final medical examination in June 1986 and the lower extremities evaluation was normal.   

Shortly after separation, the Veteran filed a claim for service connection for his left elbow disorder and underwent a VA examination for his claim in November 1986.  Despite undergoing a complete medical examination, knee complaints or findings were not noted.  Indeed, the Veteran was not diagnosed with right knee arthritis until November 2008.  

In light of this evidence, the Board finds that the Veteran is not entitled to presumptive service connection based on a chronic disease because the evidence does not show that his arthritis manifested in service or within one year after separation from service.  The Board further finds that the evidence does not demonstrate a continuity of symptomatology.  While the Veteran contends he has experienced knee pain since service, his contentions are contradicted by his medical records, which show a normal knee at separation and shortly thereafter and do not show complaints of knee pain until many years after service. 

His contentions of continuity are also contradicted by his VA claims history.  The Veteran filed a claim for service connection for his left elbow in October 1986 and a claim for an increased rating in February 2003, yet he did not claim his knee.  Failure to file a claim is not necessarily indicative of the absence of symptomatology; however, as the Veteran took action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's inaction regarding his right knee claim, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative that he did not experience the alleged symptomatology at this time.  

In sum, the totality of the evidence does not show that the knee arthritis started in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b).

The Board additionally considered whether service connection is warranted on a direct basis but finds that it is not.  In addition to the Veteran's service treatment records, normal separation examination, normal November 1986 VA examination, and VA claims history, the Board also relied on his VA medical records and December 2014 VA medical opinion.  When the Veteran presented to VA in February 2003, he only reported elbow-related musculoskeletal pain.   He was not diagnosed with right knee arthritis until November 2008, after a physical examination revealed tenderness to palpation in the right knee and he was referred for an MRI.  

He was afforded a VA examination in December 2014 to assist in assessing the etiology of his right knee condition.  After examination and a review of the claims file, including the in-service records documenting right knee treatment, the examiner concluded that the right knee disorder was less likely than not related to service because there was no evidence of chronic treatment after service.  Instead, she opined that the right knee disorder is likely related to the natural aging process, job-required standing, and obesity.  

The Board considered the Veteran's contention that he has experienced knee pain since service, but finds his contentions are not credible, as this is contradicted by his separation examination, November 1986 VA examination, VA claims history, and post-service VA medical records showing a total lack of relevant complaints for many years.  The Board also considered the February 2015 private medical opinion but, as discussed above, finds that this medical opinion is inadequate because it contains only a conclusion and does not provide a supporting rationale or meaningful discussion of the facts of this case.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that a medical opinion that contains only data and conclusions is accorded no weight).  Accordingly, the Board did not accord these statements any probative value.   

The Board thus finds that the evidence weighs against service connection for the right knee disorder on a presumptive or direct basis and the claim is denied.  


ORDER

Service connection for sleep apnea is denied.  

Service connection for hypertension is denied.  

Service connection for a right knee disorder is denied.  


REMAND

The Board finds that the Veteran's claim for an increased rating for his left elbow disability must be remanded for outstanding medical records and a VA examination.   After the Veteran's last VA medical examination in May 2015, he submitted a statement in July 2016 stating that he had unbearable pain in his left elbow and he underwent an operation to remove the hardware.  He did not indicate when or where this surgery was done.  The medical records associated with the claims file do not document hardware removal, and the prior VA examinations done in 2013 and 2015 made no reference to such a procedure being done.  The Board finds that the outstanding medical records, as well as an updated VA examination, are necessary to assess the effects caused by the hardware removal and the extent to which the left elbow disability has increased.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's medical records from San Juan VAMC from July 2015 to the present with the claims file.  

2. Ask the Veteran to provide information as to where/when he had surgery to remove the hardware from his left elbow.  If this was through a private facility, he must complete the form authorizing VA to request the records.

3. Schedule the Veteran for a VA examination to assist in assessing the current severity of his left elbow disability.  

4. After completion of the above, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


